Exhibit 10.15

November 9, 2015


Via Email


Grace Wang
c/o Wilmer J. Harris, Esq.


Re:    Terms of Transition, Separation and Consultancy


Dear Grace:


This letter confirms the agreement (“Agreement”) between you ("Employee") and
Green Dot Corporation (the “Company,” and collectively with you, the “Parties”)
concerning the terms of your transition to your new role as SVP Corporate
Finance and Business Intelligence and then separation from employment at the end
of this year, followed by your services as a consultant for a defined period as
detailed below, and offers you certain benefits to which you would not otherwise
be entitled, conditioned upon your provision of a general release of claims and
covenant not to sue as provided herein. If you agree to the terms outlined
herein, please sign and return this Agreement to me in the timeframe outlined
below.
1.Separation from Employment: As you know, the Parties have agreed upon the
terms under which your employment will continue through the Transition Period
(defined below), after which your employment with the Company will come to an
end.
2.    Continued Employment; Other Release Consideration: In exchange for your
agreement to the general release and waiver of claims and covenant not to sue
set forth below and your other promises herein, and following the Effective Date
(as defined below) of this Agreement, the Company agrees to both continue your
employment, and provide you with separation benefits, on the following terms:
a.    Separation Date: Your last day of employment with the Company will be
January 1, 2016 (the “Separation Date”).
b.    Transition Period and Services: Between now and the Separation Date (the
“Transition Period”), you will carry out transition services pursuant to the
following terms and conditions:
(i)    The Company will continue to pay you, in accordance with the Company’s
regular payroll practices, your regular base salary ($400,000 annualized) (the
“Base Salary”) less applicable federal and state payroll withholdings, and you
will continue to be eligible to participate in your existing Company benefits,
including participation in the Company-sponsored health benefits plan and
continued vesting of your equity, to the fullest extent allowed by the governing
plans, agreements, or policies. Subject to Sections 2(c)(ii) and 6 below, your
equity vesting will cease on the Separation Date. The Base Salary and Company
benefits will not be subject to reduction during the Transition Period;




--------------------------------------------------------------------------------

Terms of Transition, Separation and Consultancy
Page 2





(ii)    You will have the title of Senior Vice President, Corporate Finance and
Business Intelligence;
(iii)    You will report directly to the acting Chief Financial Officer (“CFO”)
Mark Shifke;
(iv)    You will provide transition services and other duties, as may reasonably
be requested by the Company;
(v)    Your security clearance and associated access rights to Company systems
will be modified to be appropriate for your new role and duties; and
(vi)    You will be eligible for a 2015 executive bonus, under terms and
conditions that are consistent and commensurate with the terms and conditions
afforded to other similarly situated/peer executives for 2015, and pursuant to
the same criteria that applied to you when you were the Company’s CFO. Should
those executives receive a bonus, Employee will also receive a bonus
commensurate with those received by similarly situated/peer executives. You will
not be eligible to earn or receive a 2016 bonus of any kind. If awarded, your
2015 bonus will be payable no later than March 15, 2016.
c.    Separation Benefits: Provided that you comply with the terms and
conditions of the Transition Period outlined in Section 2(b) and carry out your
transition services cooperatively, and otherwise comply fully with your
obligations under this Agreement, (including Section 9) then in exchange for
your agreement to the general release and waiver of claims and covenant not to
sue set forth in Exhibit A (the “Second Release”), to be signed no earlier than
the Separation Date, and your other promises herein, the Company agrees to
provide you with the following:
(i)    Consultancy: Pursuant to the terms of the consulting agreement attached
hereto as Exhibit B (the “Consulting Agreement”), the Company agrees to engage
you as a consultant from January 2, 2016 through July 31, 2016 (the
“Consultancy”). During the term of the Consultancy you will be paid a monthly
consulting fee of $33,333.33, to be paid at the end of each month in which
services are rendered. You will not be eligible for any other compensation or
benefits, including equity vesting, during the Consultancy, and for avoidance of
doubt, the maximum aggregate gross compensation for which you are eligible
during the Consultancy is $233,333.31.
(ii)    Acceleration of RSUs: The Company agrees to fully accelerate the vesting
of your then unvested RSUs (as defined below) pursuant to the terms of Section 6
below.
(iii)    COBRA: The Company will reimburse the costs of the insurance premiums
you pay to continue your existing insurance benefits as is, including health and
dental benefits until the earlier of: (i) May 31, 2017; or (ii) the date you
become covered for comparable coverage through a new employer. The Company will
offer whatever assistance is necessary to ensure the timely election to continue
your existing health benefits under COBRA, and consistent with the terms of
COBRA and the Company’s health insurance




--------------------------------------------------------------------------------

Terms of Transition, Separation and Consultancy
Page 3





plan, and your eligibility for reimbursement under this Section is conditioned
upon such a timely election. .
By signing below, you acknowledge that you are receiving the release
consideration outlined in this section in consideration for waiving your rights
to claims referred to in this Agreement (and the Second Release, if applicable)
and that you would not otherwise be entitled to the release consideration.
3.    Final Pay: On the Separation Date, the Company will pay you for all wages,
salary, bonuses, commissions, reimbursable expenses, accrued vacation and any
similar payments due you from the Company as of the Separation Date. By signing
below, you acknowledge that the Company does not owe you any other amounts,
except as otherwise may become payable under the Agreement
4.    Return of Company Property: You hereby warrant to the Company that, no
later than the termination of the Consultancy, you will return your laptop and
Company phone to the Company, as well as any Company documents or records that
are currently in your possession.
5.    Proprietary Information: You hereby acknowledge that you are bound by the
attached Employee Inventions and Confidentiality Agreement (Exhibit C hereto),
and that as a result of your employment with the Company you have had access to
the Company’s Proprietary Information (as defined in Exhibit C, that you will
hold all Proprietary Information in strictest confidence and that you will not
make use of such Proprietary Information on behalf of anyone, except as required
in the course of your employment with the Company. You further confirm that you
will deliver to the Company, no later than the Separation Date, all documents
and records containing or pertaining to such Proprietary Information and that
you will not take with you any such documents or records or any reproduction
thereof.
6.    Equity: Pursuant to your equity agreements with the Company and the
Company’s 2010 Stock Plan (hereafter collectively referred to as the “Equity
Agreements”), you were granted: (i) an option to purchase an aggregate of
100,000 shares of the Company’s common stock (the “Option”); and (ii) 127,040
restricted stock units (“RSUs”). During the Transition Period, the Option and
RSUs will continue to vest according to the terms of the Equity Agreements;
however, all vesting will cease as of the Separation Date. As of the Separation
Date, 56,760 RSUs will be fully vested and 70,280 RSUs will be unvested (the
“Unvested RSUs”), and 50,000 shares subject to the Option will be fully vested
and 50,000 shares will be unvested. In consideration of the agreements and
commitments made by you herein, on the Separation Date all of the Unvested RSUs
shall have their vesting accelerated, with subsequent settlement in shares to
occur upon the effective date of the Second Release, provided that the Second
Release becomes effective within the same taxable year that the Unvested RSUs
vested. Your rights concerning the Option and RSUs will continue to be governed
by the Equity Agreements.




--------------------------------------------------------------------------------

Terms of Transition, Separation and Consultancy
Page 4





7.    General Release and Waiver of Claims:
a.The payments and promises set forth in this Agreement are in full satisfaction
of all accrued salary, vacation pay, bonus and commission pay, profit‑sharing,
stock, stock options or other ownership interest in the Company, termination
benefits or other compensation to which you may be entitled by virtue of your
employment with the Company or your separation from the Company. To the fullest
extent permitted by law, you hereby release and waive any claims you may have
against the Company and its owners, agents, officers, shareholders, employees,
directors, attorneys, subscribers, subsidiaries, affiliates, successors and
assigns (collectively “Releasees”), whether known or not known, including,
without limitation, claims under any employment laws, including, but not limited
to, claims of unlawful discharge, breach of contract, breach of the covenant of
good faith and fair dealing, fraud, promissory estoppel, detrimental reliance,
misrepresentation, violation of public policy, defamation, physical injury,
emotional distress, claims for additional compensation or benefits arising out
of your employment, your separation of employment or your offer letter with the
Company dated August 27, 2013, claims under the Sarbanes-Oxley Act of 2002,
claims under the Dodd-Frank Wall Street Reform and Consumer Protection Act,
claims under California Labor Code § 1102.5 and any other laws and/or
regulations relating to whistleblowing or retaliation, claims under California
Labor Code § 970, claims under Title VII of the 1964 Civil Rights Act, as
amended, the California Fair Employment and Housing Act and any other laws
and/or regulations relating to employment or employment discrimination,
including, without limitation, claims based on age or under the Age
Discrimination in Employment Act or Older Workers Benefit Protection Act, and/or
claims based on disability or under the Americans with Disabilities Act.
b.Except as to such rights or claims as may be created by this Agreement, to the
fullest extent permitted by law, the Company, and Steve Streit hereby release
and waive any claims, demands, and causes of action they may have against you,
whether known or not known, heretofore or hereafter arising out of, or connected
with, or incidental to your employment with the Company, including without
limitation on the generality of the foregoing, any and all claims or actions the
Company, and Steve Streit may have for breach of any implied, written or oral
contract, breach of any implied covenant of good faith and fair dealing, breach
of any oral or written promise, claims arising out of or relating to your duties
under Exhibit C or otherwise arising out of or relating to your destruction, use
and/or retention of Company business information or data during your employment,
claims for defamation, intentional infliction of emotional distress, fraud, and
for any claim, right, or action arising from any other federal, state or
municipal statute.




--------------------------------------------------------------------------------

Terms of Transition, Separation and Consultancy
Page 5





c.By signing below, the Parties expressly waive any benefits of Section 1542 of
the Civil Code of the State of California, which provides as follows:
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”
d.You and the Company do not intend to release claims that you may not release
as a matter of law, including but not limited to claims for indemnity under
California Labor Code Section 2802, or any claims for enforcement of this
Agreement. To the fullest extent permitted by law, any dispute regarding the
scope of this general release shall be determined by an arbitrator under the
procedures set forth in the arbitration clause below.
8.    Covenant Not to Sue:
a.    To the fullest extent permitted by law, at no time subsequent to the
execution of this Agreement will you pursue, or cause or knowingly permit the
prosecution, in any state, federal or foreign court, or before any local, state,
federal or foreign administrative agency, or any other tribunal, of any charge,
claim or action of any kind, nature and character whatsoever, known or unknown,
which you may now have, have ever had, or may in the future have against
Releasees, which is based in whole or in part on any matter released by this
Agreement.
b.    To the fullest extent permitted by law, at no time subsequent to the
execution of this Agreement will the Company pursue, or cause or knowingly
permit the prosecution, in any state, federal or foreign court, or before any
local, state, federal or foreign administrative agency, or any other tribunal,
of any charge, claim or action of any kind, nature and character whatsoever,
known or unknown, which the Company may now have, have ever had, or may in the
future have against you, which is based in whole or in part on any matter
released by this Agreement.
c.    Nothing in this section shall prohibit you from filing a charge or
complaint with a government agency. However, you understand and agree that, by
entering into this Agreement, you are releasing any and all individual claims
for relief, and that any and all subsequent disputes arising out of this
Agreement between you and the Company shall be resolved through arbitration as
provided below.
d.    Nothing in this section shall prohibit or impair you or the Company from
complying with all applicable laws, nor shall this Agreement be construed to
obligate either party to commit (or aid or abet in the commission of) any
unlawful act.




--------------------------------------------------------------------------------

Terms of Transition, Separation and Consultancy
Page 6





9.    Cooperation: Both during and, if necessary, following the Transition
Period, you agree to cooperate reasonably with the Company concerning any
investigative or litigation matters, government investigations or government
proceedings that may arise and about which you may have relevant information.
10.    Prospective Employer Inquiries: Both prior to and following the
Separation Date, all inquiries made to the Company by your prospective employers
shall be directed to the Company’s then-current CFO or Acting CFO, who shall
disclose only your dates of employment and positions held with the Company.
11.    Section 409A Savings Clause: Notwithstanding anything to the contrary,
the parties agree to the following terms and conditions with respect to
consideration payable under this Agreement:
a.    This Agreement shall be interpreted and administered in a manner so that
any amount or benefit payable hereunder shall be paid or provided in a manner
that is either exempt from or compliant with the requirements of Section 409A of
the U.S. Internal Revenue Code of 1986, as amended (the “Code”) and applicable
regulations thereunder. To the extent that any provision of this Agreement is
ambiguous as to its compliance with Section 409A of the Code, the provision will
be read in such a manner so that all payments hereunder comply with Section 409A
of the Code.
b.    Any termination of your employment on the Separation Date is intended to
constitute a “separation from service” and will be determined consistent with
the rules relating to a “separation from service” as such term is defined in
Treasury Regulation Section 1.409A-1. It is further intended that payments
hereunder satisfy, to the greatest extent possible, the exemptions from the
application of Section 409A of the Code (and any state law of similar effect)
provided under Treasury Regulations Section 1.409A-1(b)(4) (as a “short-term
deferral”) and Section 1.409A-1(b)(9) (as a “separation pay due to involuntary
separation”). If any amount or benefit that would constitute non-exempt
“deferred compensation” for purposes of Section 409A of the Code would otherwise
be payable or distributable under this Agreement by reason of your separation
from service during a period in which you are a “specified employee” of the
Company, then (1) if the payment is a lump sum, your right to receive the
payment will be delayed until the earlier of your death or the first day of the
seventh month following your Section 409A “separation from service,” and (2) if
the payment is payable over time, your right to receive any amounts otherwise
payable within the six-month period immediately following your Section 409A
“separation from service” will be delayed and accrued and such accrued amounts
will be paid in a single lump sum on the earlier of your death or the first day
of the seventh month following your Section 409A “separation from service.”
c.    All reimbursements and in-kind benefits provided under this Agreement that
are includible in your federal gross taxable income shall, to the extent subject
to Section 409A of the Code, be made or provided in accordance with requirements
of Section 409A of the Code, and shall be made subject to the following
limitations (in addition to any others set forth in Section 3): (1) any
reimbursement shall solely relate to expenses incurred prior to December 31,
2015, (2) the amount of expenses eligible for reimbursement or in-kind benefit
provided during a calendar year




--------------------------------------------------------------------------------

Terms of Transition, Separation and Consultancy
Page 7





may not affect the expenses eligible for reimbursement, or in-kind benefits to
be provided, in any other calendar year, (3) the reimbursement of an eligible
expense will be made on or before the last day of the calendar year following
the year in which the expense was incurred, and (4) the right to reimbursement
or in-kind benefits is not subject to liquidation or exchange for another
benefit.
d.    Any right you have to a series of installment payments under this
agreement shall, for purposes of Section 409A of the Code, be treated as a right
to a series of separate payments.
12.    Arbitration: Except for any claim for injunctive relief arising out of a
breach of a party’s obligations to protect the other’s proprietary information,
the parties agree to arbitrate, in Pasadena, California through JAMS, any and
all disputes or claims arising out of or related to the validity,
enforceability, interpretation, performance or breach of this Agreement, whether
sounding in tort, contract, statutory violation or otherwise, or involving the
construction or application or any of the terms, provisions, or conditions of
this Agreement. Any arbitration may be initiated by a written demand to the
other party. The arbitrator's decision shall be final, binding, and conclusive.
The parties further agree that this Agreement is intended to be strictly
construed to provide for arbitration as the sole and exclusive means for
resolution of all disputes hereunder to the fullest extent permitted by law. The
parties expressly waive any entitlement to have such controversies decided by a
court or a jury.
13.    Attorneys’ Fees: If any action is brought to enforce the terms of this
Agreement, the prevailing party will be entitled to recover its reasonable
attorneys’ fees, costs and expenses from the other party, in addition to any
other relief to which the prevailing party may be entitled.
14.    Confidentiality: The Parties to this Agreement warrant and represent that
the terms of this Agreement are strictly confidential. The contents, terms and
conditions of this Agreement may not be voluntarily discussed with anyone or
disclosed to any other person or entity, except to your spouse and to the
Parties’ attorneys and accountants, to the Company’s employees for purposes of
carrying out the terms of this Agreement or as required by any prima facie valid
court order or subpoena or otherwise as required by law, including with respect
to filing this Agreement with the Securities and Exchange Commission. The
Parties agree that if either party is asked for information concerning this
Agreement, that party will state only that the Parties reached an amicable
resolution of any disputes concerning your separation from the Company. This
applies not only to Ms. Wang but to all current board members, attorneys of the
Company, and any Company employees involved in carrying out the terms of this
Agreement.
15.    No Admission of Liability: This Agreement is not and shall not be
construed or contended by you to be an admission or evidence of any wrongdoing
or liability on the part of you or Releasees, or you or their representatives,
heirs, executors, attorneys, agents, partners, officers, shareholders,
directors, employees, subsidiaries, affiliates, divisions, successors or
assigns. This Agreement shall be afforded the maximum protection allowable under
California Evidence Code Section 1152 and/or any other state or federal
provisions of similar effect.
16.    Complete and Voluntary Agreement: This Agreement, together with Exhibits
A through C hereto and the Equity Agreements, constitute the entire agreement
between you and Releasees with respect to the subject matter hereof and
supersedes all prior negotiations and




--------------------------------------------------------------------------------

Terms of Transition, Separation and Consultancy
Page 8





agreements, whether written or oral, relating to such subject matter. You
acknowledge that neither Releasees nor their agents or attorneys have made any
promise, representation or warranty whatsoever, either express or implied,
written or oral, which is not contained in this Agreement for the purpose of
inducing you to execute the Agreement, and you acknowledge that you have
executed this Agreement in reliance only upon such promises, representations and
warranties as are contained herein, and that you are executing this Agreement
voluntarily, free of any duress or coercion.
17.    Severability: The provisions of this Agreement are severable, and if any
part of it is found to be invalid or unenforceable, the other parts shall remain
fully valid and enforceable. Specifically, should a court, arbitrator, or
government agency conclude that a particular claim may not be released as a
matter of law, it is the intention of the parties that the general release, the
waiver of unknown claims and the covenant not to sue above shall otherwise
remain effective to release any and all other claims.
18.    Modification; Counterparts; Facsimile/PDF Signatures: It is expressly
agreed that this Agreement may not be altered, amended, modified, or otherwise
changed in any respect except by another written agreement that specifically
refers to this Agreement, executed by authorized representatives of each of the
parties to this Agreement. This Agreement may be executed in any number of
counterparts, each of which shall constitute an original and all of which
together shall constitute one and the same instrument. Execution of a facsimile
or PDF copy shall have the same force and effect as execution of an original,
and a copy of a signature will be equally admissible in any legal proceeding as
if an original.
19.    Governing Law: This Agreement shall be governed by and construed in
accordance with the laws of the State of California.
20.    Review of Separation Agreement; Expiration of Offer: You understand that
you may take up to twenty-one (21) days to consider this Agreement and, by
signing below, affirm that you were advised to consult with an attorney prior to
signing this Agreement. This offer will automatically expire if not accepted by
you with the review period. You also understand you may revoke this Agreement
within seven (7) days of signing this document and that the consideration to be
provided to you pursuant to Section 2 will be provided only at the end of that
seven (7) day revocation period.




--------------------------------------------------------------------------------

Terms of Transition, Separation and Consultancy
Page 9





21.    Effective Date: This Agreement is effective on the eighth (8th) day after
you sign it provided you have not reovked the Agreement as of that time (the
“Effective Date”).
If you agree to abide by the terms outlined in this letter, please sign this
letter below return it to me within the timeframe noted above. I wish you the
best in your future endeavors.
Sincerely,


Green Dot Corporation




By: /s/ Steve Streit
Steve Streit, CEO, on behalf of Green Dot Corporation and in his individual
capacity


I hereby agree to the above:


/s/ Grace Wang         Date: November 9, 2015                
Grace Wang




--------------------------------------------------------------------------------






EXHIBIT A


SECOND RELEASE


This General Release of All Claims and Covenant Not to Sue (the “Second
Release”) is entered into between Grace Wang (“Employee”) and Green Dot
Corporation (the “Company”) (collectively, “the parties”).
WHEREAS, on November 9, 2015, Employee and the Company entered into an agreement
regarding Employee’s transition and separation from employment with the Company
(the “Separation Agreement,” to which this Second Release is attached as Exhibit
A);
WHEREAS, on January 1, 2016, Employee’s employment with the Company terminated
(the “Separation Date”);
WHEREAS, this agreement serves as the Second Release, pursuant to the Separation
Agreement; and
WHEREAS, Employee and the Company desire to mutually, amicably and finally
resolve and compromise all issues and claims surrounding Employee’s employment
and separation from employment with the Company;
NOW THEREFORE, in consideration for the mutual promises and undertakings of the
parties as set forth below, Employee and the Company hereby enter into this
Second Release.
1.Acknowledgment of Payment of Wages: By her signature below, Employee
acknowledges that, on the Separation Date, the Company paid her for all wages,
salary, vacation, bonuses, commissions, reimbursable expenses, and any similar
payments due her from the Company as of the Separation Date. By signing below,
Employee acknowledges that the Company does not owe her any other amounts,
except as may become payable under the Separation Agreement and the Second
Release.
2.Return of Company Property: Employee hereby warrants to the Company that she
will return her laptop and Company phone to the Company at the termination of
the Consultancy, as well as any Company documents or records that are currently
in her possession. .
3.Consideration: In exchange for Employee’s agreement to this Second Release and
her other promises in the Separation Agreement and herein, the Company agrees to
provide Employee with the consideration set forth in Section 2(d) of the
Separation Agreement. By signing below, Employee acknowledges that she is
receiving the consideration in exchange for waiving her rights to claims
referred to in this Second Release and she would not otherwise be entitled to
the consideration.
4.General Release and Waiver of Claims:
a.    The payments and promises set forth in this Second Release are in full
satisfaction of all accrued salary, vacation pay, bonus and commission pay,
profit‑sharing, stock, stock options or other ownership interest in the Company,
termination benefits or other compensation to which Employee may be entitled by
virtue of his/her employment with the

1



--------------------------------------------------------------------------------






Company or his/her separation from the Company, including pursuant to the
Separation Agreement. To the fullest extent permitted by law, Employee hereby
releases and waives any claims s/he may have against the Company and its owners,
agents, officers, shareholders, employees, directors, attorneys, subscribers,
subsidiaries, affiliates, successors and assigns (collectively “Releasees”),
whether known or not known, including, without limitation, claims under any
employment laws, including, but not limited to, claims of unlawful discharge,
breach of contract, breach of the covenant of good faith and fair dealing,
fraud, promissory estoppel, detrimental reliance, misrepresentation, violation
of public policy, defamation, physical injury, emotional distress, claims for
additional compensation or benefits arising out of Employee’s employment,
separation of employment or Employee’s offer letter with the Company dated
August 27, 2013, claims under the Sarbanes-Oxley Act of 2002, claims under the
Dodd-Frank Wall Street Reform and Consumer Protection Act, claims under
California Labor Code § 1102.5 and any other laws and/or regulations relating to
whistleblowing or retaliation, claims under California Labor Code § 970, claims
under Title VII of the 1964 Civil Rights Act, as amended, the California Fair
Employment and Housing Act and any other laws and/or regulations relating to
employment or employment discrimination, including, without limitation, claims
based on age or under the Age Discrimination in Employment Act or Older Workers
Benefit Protection Act, and/or claims based on disability or under the Americans
with Disabilities Act.
b.    Except as to such rights or claims as may be created by this Agreement, to
the fullest extent permitted by law, the Company, and Steve Streit hereby
release and waive any claims, demands, and causes of action they may have
against you, whether known or not known, heretofore or hereafter arising out of,
or connected with, or incidental to your employment with the Company, including
without limitation on the generality of the foregoing, any and all claims or
actions the Company, and Steve Streit may have for breach of any implied,
written or oral contract, breach of any implied covenant of good faith and fair
dealing, breach of any oral or written promise, claims arising out of or
relating to your duties under Exhibit C to the Separation Agreement or otherwise
arising out of or relating to your destruction, use and/or retention of Company
business information or data during your employment, claims for defamation,
intentional infliction of emotional distress, fraud, and for any claim, right,
or action arising from any other federal, state or municipal statute.
c.    By signing below, the Parties expressly waive any benefits of Section 1542
of the Civil Code of the State of California, which provides as follows:
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”
d.    Employee and the Company do not intend to release claims that she may not
release as a matter of law, including but not limited to claims for indemnity
under California Labor Code Section 2802, or any claims for enforcement of this
Second Release. To the fullest

2



--------------------------------------------------------------------------------






extent permitted by law, any dispute regarding the scope of this release shall
be determined by an arbitrator under the procedures set forth in the arbitration
clause in the Separation Agreement.
5.Covenant Not to Sue:
a.To the fullest extent permitted by law, at no time subsequent to the execution
of this Second Release will Employee pursue, or cause or knowingly permit the
prosecution, in any state, federal or foreign court, or before any local, state,
federal or foreign administrative agency, or any other tribunal, of any charge,
claim or action of any kind, nature and character whatsoever, known or unknown,
which s/he may now have, have ever had, or may in the future have against
Releasees, which is based in whole or in part on any matter released by this
Second Release.
b.To the fullest extent permitted by law, at no time subsequent to the execution
of this Second Release will the Company pursue, or cause or knowingly permit the
prosecution, in any state, federal or foreign court, or before any local, state,
federal or foreign administrative agency, or any other tribunal, of any charge,
claim or action of any kind, nature and character whatsoever, known or unknown,
which the Company may now have, have ever had, or may in the future have against
Employee, which is based in whole or in part on any matter released by this
Second Release.
c.Nothing in this section shall prohibit Employee from filing a charge or
complaint with a government agency where, as a matter of law, the parties may
not restrict his/her right to file such administrative complaints. However,
Employee understands and agrees that, by entering into this Second Release, s/he
is releasing any and all individual claims for relief, and that any and all
subsequent disputes between Employee and the Company shall be resolved through
arbitration as provided in the Separation Agreement.
d.Nothing in this section shall prohibit or impair Employee or the Company from
complying with all applicable laws, nor shall this Second Release be construed
to obligate either party to commit (or aid or abet in the commission of) any
unlawful act.
6.Mutual Nondisparagement: Employee agrees that she will not disparage Releasees
or their products, services, agents, representatives, directors, officers,
shareholders, attorneys, employees, vendors, affiliates, successors or assigns,
or any person acting by, through, under or in concert with any of them, with any
written or oral statement. Nothing in this section shall prohibit Employee from
providing truthful information in response to a subpoena or other legal process.
The Company agrees that its current officers and members of its board of
directors will not disparage Employee with any written or oral statement.
7.Review of Second Release: Employee understands that she may take up to
twenty-one (21) days to consider this Second Release and, by signing below,
affirms that she was advised to consult with an attorney prior to signing this
Second Release. Employee also understands that she may revoke this Second
Release within seven (7) days of signing this document and that the
consideration to be provided to her pursuant to Section 2(d) of the Separation
Agreement will be provided only at the end of that seven (7) day revocation
period.

3



--------------------------------------------------------------------------------






8.Effective Date: This Second Release is effective on the eighth (8th) day after
Employee signs it, provided she has not revoked it as of that time (the
“Effective Date”).
9.Other Terms of Separation Agreement Incorporated Herein: All other terms of
the Separation Agreement to the extent not inconsistent with the terms of this
Second Release are hereby incorporated in this Second Release as though fully
stated herein and apply with equal force to this Second Release, including,
without limitation, the provisions on Arbitration, Governing Law, Section 409A
Savings Clause and Attorneys’ Fees.




Dated:____________________
________________________________
Name: Steve Streit
Title:    CEO                     For the Company and in his individual capacity





Dated:____________________
________________________________
    Grace Wang




4



--------------------------------------------------------------------------------






EXHIBIT B
CONSULTING AGREEMENT
This Consulting Agreement (“Agreement”) is entered into as of January 2, 2016
(the “Effective Date”), between Green Dot Corporation (“Company”) and Grace Wang
(“Consultant”).
Company and Consultant desire to have Consultant perform services for Company,
subject to and in accordance with the terms and conditions of this Agreement.
THEREFORE, the parties agree as follows:
1.    SERVICES
1.1    Performance of Services. Consultant will perform transitional and other
duties as requested by the Company.
2.    PAYMENT
2.1    Fees. Consultant shall not be entitled to payment, reimbursement of
expenses or any other form of remuneration for any services performed under this
Agreement, other than what is set forth in Section 2(d)(i) of the Separation
Agreement to which this Agreement is attached as Exhibit B (the “Separation
Agreement”).
3.    RELATIONSHIP OF THE PARTIES
3.1    Independent Contractor. Consultant is an independent contractor and
nothing in this Agreement will be construed as establishing an employment or
agency relationship between Company and Consultant. Consultant has no authority
to bind Company by contract or otherwise. Consultant will perform Services under
the general direction of Company, but Consultant will determine, in Consultant’s
sole discretion, the manner and means by which Services are accomplished,
subject to the requirement that Consultant will at all times comply with
applicable law.
3.2    No Employee Benefits. Other than as set forth in the Separation
Agreement, Consultant will not be entitled to any benefits paid or made
available by Company to its employees, including, without limitation, any
vacation or illness
 
payments, or to participate in any plans, arrangements or distributions made by
Company pertaining to any bonus, stock option, profit sharing, insurance or
similar benefits.
4.    OWNERSHIP
4.1    Disclosure of Work Product. Consultant will, as an integral part of its
performance of Services, disclose in writing to Company all inventions,
products, designs, drawings, notes, documents, information, documentation,
improvements, works of authorship, processes, techniques, know-how, algorithms,
specifications, hardware, circuits, computer programs, databases, user
interfaces, encoding techniques, and other materials of any kind that Consultant
may make, conceive, develop or reduce to practice, alone or jointly with others,
in connection with performing Services, or that result from or that are related
to such Services, whether or not they are eligible for patent, copyright, mask
work, trade secret, trademark or other legal protection (collectively,
“Consultant Work Product”). Consultant Work Product includes without limitation
any Deliverables that Consultant delivers to Company pursuant to Section 1.3.
4.2    Ownership of Consultant Work Product. Consultant and Company agree that,
to the fullest extent permitted by applicable law, each item of Consultant Work
Product will be a work made for hire owned exclusively by Company. Consultant
agrees that, regardless of whether an item of Consultant Work Product is a work
made for hire, all Consultant Work Product will be the sole and





--------------------------------------------------------------------------------






exclusive property of Company. Consultant hereby irrevocably transfers and
assigns to Company, and agrees to irrevocably transfer and assign to Company,
all right, title and interest in and to the Consultant Work Product, including
all worldwide patent rights (including patent applications and disclosures),
copyright rights, mask work rights, trade secret rights, know-how, and any and
all other intellectual property or proprietary rights (collectively,
“Intellectual Property Rights”) therein. At Company’s request and expense,
during and after the term of this Agreement, Consultant will assist and
cooperate with Company in all respects, and will execute documents, and will
take such further acts reasonably requested by Company to enable Company to
acquire, transfer, maintain, perfect and enforce its Intellectual Property
Rights and other legal protections for the Consultant Work Product. Consultant
hereby appoints the officers of Company as Consultant’s attorney-in-fact to
execute documents on behalf of Consultant for this limited purpose.
4.3    Moral Rights. To the fullest extent permitted by applicable law,
Consultant also hereby irrevocably transfers and assigns to Company, and agrees
to irrevocably transfer and assign to Company, and waives and agrees never to
assert, any and all Moral Rights (as defined below) that Consultant may have in
or with respect to any Consultant Work Product, during and after the term of
this Agreement. “Moral Rights” mean any rights to claim authorship of a work, to
object to or prevent the modification or destruction of a work, to withdraw from
circulation or control the publication or distribution of a work, and any
similar right, existing under judicial or statutory law of any country in the
world, or under any treaty, regardless of whether or not such right as called or
generally referred to as a “moral right.”
4.4    Related Rights. To the extent that Consultant owns or controls (presently
or in the future) any patent rights, copyright rights, mask work rights, trade
secret rights, or any other intellectual property or proprietary rights that may
block or interfere with, or may otherwise be required for, the exercise
 
by Company of the rights assigned to Company under this Agreement (collectively,
“Related Rights”), Consultant hereby grants or will cause to be granted to
Company a non-exclusive, royalty- free, irrevocable, perpetual, transferable,
worldwide license (with the right to sublicense) to make, have made, use, offer
to sell, sell, import, copy, modify, create derivative works based upon,
distribute, sublicense, display, perform and transmit any products, software,
hardware, methods or materials of any kind that are covered by such Related
Rights, to the extent necessary to enable Company to exercise all of the rights
assigned to Company under this Agreement.
5.    CONFIDENTIAL INFORMATION
For purposes of this Agreement, “Confidential Information” means and will
include: (i) any information, materials or knowledge regarding Company and its
business, financial condition, products, programming techniques, customers,
suppliers, technology or research and development that is disclosed to
Consultant or to which Consultant has access in connection with performing
Services; (ii) the Consultant Work Product; and (iii) the terms and conditions
of this Agreement. Confidential Information will not include any information
that: (a) is or becomes part of the public domain through no fault of
Consultant; (b) was rightfully in Consultant’s possession at the time of
disclosure, without restriction as to use or disclosure; or (c) Consultant
rightfully receives from a third party who has the right to disclose it and who
provides it without restriction as to use or disclosure. Consultant agrees to
hold all Confidential Information in strict confidence, not to use it in any
way, commercially or otherwise, except in performing Services, and not to
disclose it to others. Consultant further agrees to take all actions reasonably
necessary to protect the confidentiality of all Confidential Information
including, without limitation, implementing and enforcing procedures to minimize
the possibility of unauthorized use or disclosure of Confidential Information.


1



--------------------------------------------------------------------------------






6.    WARRANTIES
6.1    No Pre-existing Obligations. Consultant represents and warrants that
Consultant has no pre-existing obligations or commitments (and will not assume
or otherwise undertake any obligations or commitments) that would be in conflict
or inconsistent with or that would hinder Consultant’s performance of its
obligations under this Agreement.
6.2    Performance Standard. Consultant represents and warrants that Services
will be performed in a thorough and professional manner, consistent with high
professional and industry standards by individuals with the requisite training,
background, experience, technical knowledge and skills to perform Services.
6.3    Non-infringement. Consultant represents and warrants that the Consultant
Work Product will not infringe, misappropriate or violate the rights of any
third party, including, without limitation, any Intellectual Property Rights or
any rights of privacy or rights of publicity, except to the extent any portion
of the Consultant Work Product is created, developed or supplied by Company or
by a third party on behalf of Company.
6.4    Agreements with Consultant Personnel. Consultant represents and warrants
that all Consultant personnel who perform Services are and will be bound by
written agreements with Consultant under which: (i) Consultant owns or is
assigned exclusive ownership of all Consultant Work Product; and (ii) Consultant
personnel agree to limitations on the use and disclosure of Confidential
Information no less restrictive than those provided in Section 5.
7.    TERM AND TERMINATION
7.1    Term. This Agreement will commence on the Effective Date and, unless
terminated earlier in accordance with the terms of this Agreement, will remain
in force and effect until October 31, 2016.
 
7.2    Termination for Breach. Either party may terminate this Agreement
(including all Statements of Work) if the other party breaches any material term
of this Agreement. In accordance with Paragraph 8.5 of this Agreement, any
dispute regarding whether a party has breached a material term of this Agreement
shall be determined by an arbitrator under the procedures set forth in Paragraph
12 of the Separation Agreement.
8.3    Effect of Termination. Upon the expiration or termination of this
Agreement for any reason: (i) Consultant will promptly deliver to Company all
Consultant Work Product, including all work in progress on any Consultant Work
Product not previously delivered to Company, if any; and (ii) Consultant will
promptly deliver to Company all Confidential Information in Consultant’s
possession or control.
7.4    Survival. The rights and obligations of the parties under Sections 3.2,
3.3, 4, 5, 6.4, 6.5, 7, 8.3, 8.4, 9 and 10 will survive the expiration or
termination of this Agreement.
8.    GENERAL
8.1    Assignment. Consultant may not assign or transfer this Agreement, in
whole or in part, without Company’s express prior written consent. Any attempt
to assign this Agreement, without such consent, will be void. Subject to the
foregoing, this Agreement will bind and benefit the parties and their respective
successors and assigns.
8.2    No Election of Remedies. Except as expressly set forth in this Agreement,
the exercise by Company of any of its remedies under this Agreement will not be
deemed an election of remedies and will be without prejudice to its other
remedies under this Agreement or available at law or in equity or otherwise.
8.3    Equitable Remedies. Because the Services are personal and unique and
because Consultant will have access to Confidential Information of Company,
Company will have the right to enforce this Agreement and any of its provisions
by


2



--------------------------------------------------------------------------------






injunction, specific performance or other equitable relief, without having to
post a bond or other consideration, in addition to all other remedies that
Company may have for a breach of this Agreement at law or otherwise.
8.4    Attorneys’ Fees. If any action is necessary to enforce the terms of this
Agreement, the prevailing party will be entitled to reasonable attorneys’ fees,
costs and expenses in addition to any other relief to which such prevailing
party may be entitled.
8.5    Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of California. Any dispute arising under
this Agreement shall be subject to the arbitration clause set forth in Section
12 of the Separation Agreement.
8.6    Severability. If any provision of this Agreement is held invalid or
unenforceable by a court of competent jurisdiction, the remaining provisions of
this Agreement will remain in full force and effect, and the provision affected
will be construed so as to be enforceable to the maximum extent permissible by
law.
8.7    Waiver. The failure by either party to enforce any provision of this
Agreement will not constitute a waiver of future enforcement of that or any
other provision.
8.8    Notices. All notices required or permitted under this Agreement will be
in writing, will reference this Agreement, and will be deemed given: (i) when
delivered personally; (ii) one (1) business day after deposit with a
nationally-recognized express courier, with written confirmation of receipt; or
(iii) three (3) business days after having been sent by registered or certified
mail, return receipt requested, postage prepaid. All such notices will be sent
to the addresses set forth above or to such other address as may be specified by
either party to the other party in accordance with this Section.
 
8.9    Entire Agreement. This Agreement, together with the Separation Agreement,
constitutes the complete and exclusive understanding and agreement of the
parties with respect to its subject matter and supersedes all prior
understandings and agreements, whether written or oral, with respect to its
subject matter. Any waiver, modification or amendment of any provision of this
Agreement will be effective only if in writing and signed by the parties hereto.
9.10    Counterparts. This Agreement may be executed in counterparts, each of
which will be deemed an original, but all of which together will constitute one
and the same instrument.
IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.


COMPANY:
By:     
_________________________________
Name:     
_________________________________
Title:     
_________________________________
Date:     
_________________________________














3



--------------------------------------------------------------------------------






CONSULTANT:
By:     
_________________________________
Name:
_________________________________
Title:     
_________________________________
Date:
_________________________________


4

